RY EL

UNITED STATES DISTRICT COURT PIPHARD ¥ MMA CEL

SOUTHERN DISTRICT OF OHIO. &.F RK OF © ERT
EASTERN DIVISION 9321 JUN 23 AMIQ: 10
John Parker, S. UISTRELD COURT
CBUTHERN DIST. OHIO
Plaintiff, Case No.'2:34-b04566_UMBUS
Vv. Judge Michael H. Watson
Gibraltar Custom Builders, LLC, Magistrate Judge Vascura
Defendant.
OPINION AND ORDER

Plaintiff and Defendant have settled Plaintiffs claims, which were brought under
the Fair Labor Standards Act (“FLSA”), 42 U.S.C. § 206, et seq., and under the Chio
Revised Code. Mot., ECF No. 14. The parties jointly move for leave to file their motion
for approval of the FLSA claim and the settlement agreement under permanent seal. /d.
The parties argue that confidentiality was a major part of the negotiations and a
requirement under the settlement agreement. /d.

The Sixth Circuit has not specifically held whether settlements in FLSA cases
can be filed under seal based simply on the parties’ desire to keep the terms of the
agreement confidential. The Sixth Circuit has, however, repeated the general principles
that “[o]nly the most compelling reasons can justify non-disclosure of judicial records”
and that "the greater the public interest in the litigation’s subject matter, the greater the
showing necessary to overcome the presumption of access.” Shane Grp., Inc. v. Blue
Cross Blue Shield of Mi., 825 F.3d 299, 305 (6th Cir. 2016).

Applying these principles to FLSA cases, courts have taken various approaches.

This Court, however, has concluded that “the overwhelming majority of trial courts to
consider whether to approve confidential settlements in FLSA cases have held that
there is a strong presumption in favor of public access to settlement agreements in
these cases” and that “a confidentiality provision in an FLSA settlement agreement . . .
contravenes the legislative purpose of the FLSA.” Zego v. Meridian-Henderson, No.
2:15-cv-3098, 2016 WL 4449648, at *1 (S.D. Ohio Aug. 24, 2016) (internal quotation
marks and citations omitted); see also Macknight v. Boulder Healthcare, LLC, No. 2:20-
cv-4508, 2021 WL 391762, at *2 (S.D. Ohio Feb. 4, 2021); Altier v. A Silver Lining LLC,
No. 2:17-cv-599, 2017 WL 10402564, at *2 (S.D. Ohio Nov. 15, 2017). Therefore,
absent an extraordinary reason, FLSA settlement agreements should not be sealed.
E.g., Zego, 2016 WL 4449648, at *1. The Undersigned agrees.

The sole reason submitted in support of sealing the motion and settlement
agreement is that the settlement agreement contains a confidentiality provision. That is
not alone sufficient to warrant sealing. The parties’ joint motion is therefore DENIED

WITHOUT PREJUDICE to the parties filing a properly supported motion to seal.

abel hy

MICHAEL H. WATSGN, JUDGE
UNITED STATES DISTRICT COURT

IT IS SO ORDERED.
